IN THE SUPREME COURT OF PENNSYLVANIA
                                EASTERN DISTRICT


CLAUDE THOMAS                               :   No. 561 EAL 2016


            v.                              :   Petition for Allowance of Appeal from
                                            :   the Order of the Commonwealth Court

KATHLEEN G. KANE AND KEVIN L.
WEVODAU


PETITION OF: CLAUDE THOMAS

CLAUDE THOMAS,                              :   No. 562 EAL 2016


            v.                              :   Petition for Allowance of Appeal from
                                            :   the Order of the Commonwealth Court

KATHLEEN G. KANE AND KEVIN L.
WEVODAU


PETITION OF: CLAUDE THOMAS


                                       ORDER



PER CURIAM

     AND NOW, this 9th day of May, 2017, the Petition for Allowance of Appeal is

DENIED.

     Justice Mundy did not participate in the consideration or decision of this matter.